

115 HRES 365 IH: Recognizing the denial of full voting rights in Congress for active duty service members, National Guard members, reservists, veterans, and their families who are District of Columbia residents.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 365IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the denial of full voting rights in Congress for active duty service members, National
			 Guard members, reservists, veterans, and their families who are District
			 of Columbia residents.
	
 Whereas on the last Monday of May, our Nation observes Memorial Day, a Federal holiday commemorating the men and women who died in the service of their country;
 Whereas the service and sacrifice of the active duty service members, National Guard members, reservists, veterans, and their families are unparalleled;
 Whereas the civilian population of the United States has the honor and privilege of being protected by the active duty service members, National Guard members, and reservists;
 Whereas the active duty service members, National Guard members, reservists, and veterans have risked life and limb to protect the American people and uphold the rights and freedoms of the people of the United States;
 Whereas approximately 30,000 veterans are residents of the District of Columbia and lack full voting rights in Congress;
 Whereas residents of the District of Columbia fought to create the United States, fighting for the Revolutionary War slogan of “no taxation without representation”, and have served in every war since;
 Whereas 635 District of Columbia residents were casualties of World War I—a casualty figure greater than that observed by 3 different States during the War;
 Whereas 3,575 District of Columbia residents were casualties of World War II—a casualty figure greater than that observed by 4 different States during the War;
 Whereas 547 District of Columbia residents were casualties of the Korean War—a casualty figure greater than that observed by 8 different States during the War;
 Whereas 243 District of Columbia residents were casualties of the Vietnam War—a casualty figure greater than that observed by 10 different States during the War;
 Whereas 192,406 District of Columbia residents have served in the military since World War I; Whereas residents of the District of Columbia, including active duty service members, National Guard members, reservists, and veterans, are denied full voting representation in the House of Representatives and the Senate; and
 Whereas Congress should pass H.R. 1291, the Washington, D.C. Admission Act, which would grant full and equal voting representation as well as democratic control over local affairs to the District of Columbia by making it the 51st State: Now, therefore, be it
	
 That the House of Representatives recognizes the denial of full voting rights in Congress for active duty service members, National Guard members, reservists, veterans, and their families who are District of Columbia residents.
		